Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO REQUEST FOR RECONSIDERATION

1.	Applicant's election with traverse of method of making a stone plastic floor (Group II) in the reply filed on September 27, 2021, is acknowledged.  The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be expected to appear in the class/subclass of the product claims. Every stone plastic floor is not made using the same method steps. 
Applicant requests rejoinder of Group I invention and Group II invention under M.P.E.P 821.04. Where product and process claims drawn to independent and distinct inventions are presented in the same application, applicant may be called upon under 35 U.S.C. 121 to elect claims to either the product or process. See MPEP § 806.05(f) and § 806.05(h). The claims to the non-elected invention will be withdrawn from further 
The requirement is deemed proper and is therefore made FINAL.

Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on May 31, 2019, and October 6, 2021, has been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 102(a)(1)

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Publication CN 103865208 to Fang, cited in previous Office Action, (herein referred to as Fang, U.S. Pre-grant Publication 2015/0267025 is being used as an English equivalent).



Claim Rejections – 35 USC § 103(a)


5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

6.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chinese Publication CN 103865208 to Fang, cited in previous Office Action, (herein referred to as Fang, U.S. Pre-grant Publication 2015/0267025 is being used as an English equivalent).
Fang is taken as above.  Fang teaches a composite flooring material made of polyvinyl chloride (PVC) (abstract).  Fang teaches that the composite flooring material comprises at a minimum a PVC foam layer (layer 310), analogous to the PVC substrate recited in the instant claims, and a PVC layer disposed thereon (layer 320), analogous to the surface layer recited in the instant claims, (Fig 3 and paragraph 0070).  Although Fang does not explicitly disclose the substrate thickness, thickness modifications involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984) See MPEP 2144.04, as in claim 2.

Claim Objections

7.	Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited stone-plastic floor further including a color film having a thickness of 0.06-0.08 mm and a wear resisting layer having a thickness of 0.07-1mm.
The closest prior art does not teach or suggest the recited stone-plastic floor further including a bottom film having a thickness of 0.01-1 mm and a wear resisting layer having a thickness of 0.07-1mm provided with a muting layer, which comprises one or more of a cork muting layer, an EVA muting layer and an IXPE muting layer.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781